The Attorney             General of Texas
                      May 1, 1980




Honorable James B. Bond, Chancellor      Opinion No. Mw-176
Texas A&M University System
College Station, Texas 77943             Re: Validity of an appropriations
                                         rider    decreasing    the    general
                                         revenue appropriation to the Texas
                                         Agricultural Extension Service to
                                         offset increases in federal funds.

Dear Mr. Bond:

      You have requested      our opinion regarding the validity of an
appropriations rider decreasing the general revenue appropriation   to the
Texas Agricultural Extension Service to offset increases ln federal funds.
The rider provides:

           In the event that the Texas Agricultural Extension
           Service receives Federal funds in excess of that
           estimated above, the General Revenue appropriation
           shall be reduced by an amount equal to the excess.

1979 General Appropriations Act, at IV-56. You srggest that the rider is
void (1) as an attempt to amend general law; and (21 as conflicting with
federal law.

     The Texas Agricultural    Extension Service was created by House
Concurrent Resolution No. 2, Acts 1915, 34th Leg., at 273, which authorized
Texas A&M College

           . . . to receive the grants of money appropriated
           under said [federal]    Act, and to authorize and
           conduct agricultural extension work which shall be
           carried on in connection with the A.&M. College of
           Texas in accordance with the terms and conditions
           expressed in the Act of Congress aforesaid

A rider is valid so long as it merely limits or restricts the expenditure of
appropriated funds. Attorney General Opinions H-351 (1974); M-1199 (1972);
V-1254, V-1253 (1951). In our opinion, the rider at issue here &es not in any




                             p.   559
Honorable James B. Bond      -   Page Two    (NWw-176)



way attempt to amend House Concurrent Resolution No. 2. Its effect is merely to limit or
restrict the expenditure of appropriated funds.

      Although Congress could easily have conditioned a state’s receipt of funds under the
Smith-Lever Act, 7 U.S.C. S 341, et seq., rpon that state’s maintainlng its funding at
previous levels, Congress has not done so. The only expression of Congressional intent in
this regard has appeared in the conferees’ reports for various Smith-Lever               Act
appropriations.   See, e.g., Cong. Rec. H-9673 (October 24, 1979). A mere expression of
the conferees’ intent 1s not sufficient to thwart the clear intent of the Texas Legislature
in adopting the rider under discussion.     We hold therefore that an appropriations rider
which decreases the general revenue appropriation to the Texas Agricultural Extension
Service to offset increases in federal funds is not invalid

                                       SUMMARY

           An appropriations    rider which decreases the general revenue
           appropriation to the Texas Agricultural Extension Service to offset
           increases in federal funds is not invalid as an attempt to amend
           general law or as ConfRcting with federal law.




                                                 Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Susan Garrison
Rick GiIpin
Charles Maddox
Bruce Youngblood




                                            p.    560